Let
me first convey, on behalf of the people and the
Government of Albania, the most profound sentiments
of sympathy, friendship and solidarity to the people of
the United States and to President Bush with respect to
the human suffering and the material damage caused by
Hurricane Katrina.
I would like to wish Mr. Jan Eliasson every
success in carrying out his important mission. I take
this opportunity to assure him of the full cooperation of
my country in accomplishing the undertakings ahead of
us. Let me also join others in thanking Mr. Jean Ping
for the dedication he demonstrated as president of the
General Assembly at its previous session and for the
efforts he invested in the revitalization of our
Organization.
Albania aligns itself fully with the statement
made at the 9th plenary meeting by Mr. Jack Straw,
Foreign Secretary of the United Kingdom, on behalf of
the European Union.
I am privileged to address the Assembly on
behalf of the new Albanian Government, which took
office following recent parliamentary elections. I will
set out some of my country’s positions on issues of
concern to us all and outline my Government’s
strategic priorities in the field of foreign policy.
The fact that, just a few days ago, a large number
of heads of State and Government gathered at the
United Nations to assess the progress made in the
implementation of the Millennium Development Goals
and to debate the reform of the Organization should be
taken as a reaffirmation that multilateralism is a
driving force in global policy. That also serves once
again to confirm that we are living in a very complex
and multidimensional environment that clearly requires
comprehensive, global and coherent reactions.
The need for enhanced regional and global
cooperation has never been more pronounced. Albania
therefore supports the outcome of the High-level
Plenary Meeting, which reaffirms our faith in the
Organization, the importance of the core values and
principles of international cooperation, the global
partnership for development, concerted actions to
strengthen collective security and peace, the fight
against terrorism, promoting human rights and the rule
of law and the strengthening of the United Nations, in
particular its comprehensive reform. Albania believes
that, through concrete and speedy action, the sixtieth
session of the General Assembly will constitute an
important and meaningful step towards the
implementation of all the commitments to which I have
referred.
Albania believes that the United Nations should
be further strengthened in order to continue to play a
decisive role in the efforts of the international
community to create a safer, more stable and
prosperous world. We would like to reiterate our
appreciation for the efforts of the Secretary-General
with regard to reforming the United Nations. Albania
shares his view that the United Nations needs to have
the legitimacy and flexibility to adapt itself to the
circumstances of a changing world. The Security
Council clearly has enormous responsibility in that
regard. My country fully supports the reform of the
Security Council. It should be noted, however, that we
view Council reform from the standpoint of improving
its working methods and transparency and of adjusting
and improving the decision-making system. We firmly
believe that Members acting together have the
necessary power and capacity to achieve very broad
consensus on Council reform.
34

The roles of the General Assembly, the Economic
and Social Council and the Secretary-General must not
be underestimated. Their potential has not yet been
fully explored. The success of the reform effort can be
assured if it is coherent and aimed at the Organization
as a whole. Albania is encouraged by the outcome
document of the High-level Plenary Meeting with
regard to the strengthening of the United Nations. We
reaffirm our willingness to work with all delegations to
achieve the broadest consensus possible on the most
important reform issues.
Albania believes that the Peacebuilding
Commission will be an essential and efficient tool for
developing more coherent, relevant and better funded
strategies and for giving timely political attention to a
country making the transition from conflict to
sustainable development. In that connection, the
reform of the United Nations will better enable the
Organization to improve the work of the international
community and assist countries in the post-conflict
phase.
We believe that the exchange of views on the
establishment of the Human Rights Council will be
completed soon. An action-oriented Council with a
credible membership will improve the quality of
United Nations efforts in the area of human rights.
Moreover, we fully support the strengthening of the
Office of the High Commissioner for Human Rights,
including increasing its budget.
Albania believes that the initiative to establish a
Democracy Fund is an essential component of reform.
My country will make every effort to support the Fund.
Like other friendly countries, we consider it an
effective mechanism to support new democracies,
strengthen civil society and establish institutions
supporting the rule of law.
The numerous tragic events of recent years have
confirmed that terrorism, which has taken thousands of
innocent lives, is the most urgent threat facing the
world today. My country will remain committed to
fighting this evil. We support Security Council
resolution 1624 (2005), which was adopted during the
high-level summit. We also join the solemn appeal to
finalize the comprehensive convention against
terrorism during the course of this session of the
General Assembly. We believe that acts of terrorism
carried out with weapons of mass destruction can have
unprecedented consequences for humankind.
Arms control is a key element of my country’s
security policy. In that regard, I should like to point out
our ongoing support for the further strengthening of
crucial international disarmament and non-proliferation
instruments. Albania is therefore fully committed to
cooperate on disarmament and non-proliferation issues
both in its own region and beyond. To that end, we
have put in place robust measures at the national level
to prevent the illicit trafficking in arms on our territory.
In addition, with regard to implementing commitments
on the control of small arms and light weapons, we
have amended our national legislation in order to bring
it closer to that of the European Union in areas such as
licensing, strengthening import and export regimes and
enforcement. Part of the Government’s programme in
this area has included the destruction of some 200,000
small arms and light weapons that had been in the
hands of civilians. Moreover, in cooperation with
foreign donors, the Government has drafted a
programme to destroy all chemical weapons materials
on our territory, thereby contributing to the
strengthening of security in the region and beyond.
Albania is continuing to demonstrate the growing
maturity of its democracy. The year 2005 is an election
year in Albania. Last July’s parliamentary elections
and orderly transfer of power were tangible
developments that had a positive impact on the
country’s future political, economic and social
development.
Albania believes that good governance is a key
element in improving the lives of all its citizens. Good
governance is also an essential precondition to
guaranteeing sustainable economic growth and
eradicating poverty. In that regard, we will work
tirelessly to strengthen the rule of law, promote
transparency in the decision-making process and
increase the Government’s sense of responsibility to
serve all citizens.
With regard to the economy, the new Albanian
Government’s priorities in the coming years will be to
fight corruption and the factors that encourage it,
promote free competition and relentlessly combat
monopolies.
A set of measures is being contemplated to
improve the national education system. Among those
measures is the opening of universities to all who want
to pursue higher education.
35

In addition, for the first time in its history, a
woman heads Albania’s National Assembly. This is a
strong indication of Albania’s serious commitment to
gender equality.
The new Government is committed to improving
the country’s macroeconomic indicators. We are
determined to develop social policies that guarantee
gradual improvements in people’s living standards,
particularly for the most vulnerable. In order to achieve
its programme’s goals, the Government will support
the expansion and modernization of the financial
system, while keeping inflation under control, in an
effort to improve the legal framework necessary for
economic development.
With regard to our close cooperation with the
World Bank and the International Monetary Fund, we
are determined to promote sound macroeconomic and
investment policies that will guide the country towards
sustainable development, encourage the private sector
and promote employment.
I would also like to assure the Assembly that our
Government is fully committed to implementing the
Millennium Development Goals. We share the belief
that coordinating and harmonizing national and local
development strategies, with wide-scale civil society
participation, private sector initiative, heightened
public awareness and the holding of public debates to
identify the most effective ways and means to achieve
the Millennium Development Goals will lead to the
desired results, including in Albania.
The Albanian Government is resolved to combat
organized crime, transnational crime, illegal trafficking
and terrorism relentlessly by strengthening national
legislation and law enforcement structures and by
establishing relevant implementation mechanisms and
fully committing itself to regional cooperation on a
wider scale. That effort will serve to bring us closer to
our friendly neighbours as well as to all European
countries. This is a common struggle.
It should be recalled that my country has had
excellent experience in coexistence among different
religious communities. We are convinced that
strengthening dialogue among cultures, civilizations
and religions is an important element in strengthening
peaceful coexistence and good-neighbourly relations. It
also holds great potential for strengthening cooperation
among countries. In that connection, an international
forum was held in Tirana in December 2004 under the
auspices of the President of Albania and the Director-
General of UNESCO. In addition to discussing
important issues related to such a dialogue, the
gathering also paved the way for further cooperation in
that regard.
My country has decisively committed itself to the
path to Euro-Atlantic integration, with the clear
purpose of joining the European Union and NATO. We
view Euro-Atlantic integration as our country’s entry
into the zone of peace, stability and prosperity
established in Western Europe over the course of many
years. Joining that family will signal our society’s
embrace of such values as economic and political
freedom, fundamental human rights and freedoms, the
primacy of law, social prosperity and solidarity. It will
also reflect that fact that we are making our
contribution to that set of values.
Albania is preparing for the closure of
negotiations of the Stabilization and Association
Agreement with the European Union that will lead to
its signature. We are convinced that our country has the
ability to meet all the requirements of this very
rigorous process. Albanian society is firmly committed
to carry out reform, which will contribute to our
integration into the European Union. We believe that
the reform process is, first and foremost, in the interest
of the country and of strengthening the economy and
improving Albania’s image in the world.
We view NATO as a guarantor of security in our
region. By increasing cooperation with NATO we are
aiming at membership soon. Albania’s participation in
NATO peacekeeping operations in Bosnia and
Herzegovina and Afghanistan constitutes a real
contribution to both regional and international peace
and security.
Good-neighbourly relations and cooperation with
the countries of our region continue to be top priorities
of our foreign policy. Our vision for a region of
stability and security, through fruitful bilateral and
multilateral cooperation, is sincere and is already quite
clear. Our philosophy regarding the development of
such relations is based on three basic principles:
transparency, tolerance and dialogue. In that context,
we have intensified high-level political dialogue with
all the countries of the region. We have expanded the
framework for legal and institutional cooperation at the
bilateral and multilateral levels in many areas of
common interest. That dialogue is becoming more
36

constant and sensible due to a spirit of mutual
understanding and confidence.
Through their growing participation in
peacekeeping missions in areas of conflict throughout
the world, several countries of the region have been
transformed from consumers to worthy contributors to
the maintenance of international peace and security.
With regard to positive developments and
progress in the region, Albania has consistently played
a positive, moderating and constructive role vis-à-vis
Albania’s neighbouring countries by promoting multi-
ethnic coexistence in an atmosphere of harmony and
lasting peace. Albanian foreign policy holds that
determining the status of Kosovo is an important issue.
There is no more time to lose. The status quo will not
guarantee lasting peace in the region. We believe that
the answer to Kosovo’s status should take into account
the will of its people as democratically expressed and
not disregard the rights of minorities. In that regard,
conditional independence could allow the international
community to monitor the development of Kosovo’s
institutions and society for a given period and, above
all, would provide a guarantee for Serbs and other
minorities to live in their own homes in that country.
We all believe that Kosovo’s future, as for all the
countries in the region, lies in European and Euro-
Atlantic integration.
We Albanians are confident that, in his
forthcoming report, Mr. Kai Aide, Special Envoy of the
Secretary-General for Kosovo, will provide an
objective assessment of the standards achieved thus far
in Kosovo in connection with the establishment of the
institutions for the rule of law and a democratic
environment that will open the way for negotiations on
Kosovo’s final status. The Contact Group on Kosovo
has an important role to play in that process.
In short, there have been some preliminary
positive results. But there is much work to be done by
us all to encourage and sustain the dialogue between
Pristina and Belgrade. There are many issues to
discuss. With good will and the determination to
achieve peace, we have much cause to optimistic.